                   Case 21-10527-JTD              Doc 220          Filed 04/07/21      Page 1 of 4




                          IN THE UNITED STATES BANKRUPTCY COURT

                                   FOR THE DISTRICT OF DELAWARE

                                                               )
In re:                                                         )    Chapter 11
                                                               )
CARBONLITE HOLDINGS LLC, et al.,1                              )    Case No. 21-10527 (JTD)
                                                               )
                                      Debtors.                 )    (Jointly Administered)
                                                               )    Ref. Docket No. 106

     ORDER PURSUANT TO SECTION 327(e) OF THE BANKRUPTCY CODE, RULE
     2014 OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE AND LOCAL
     RULE 2014-1 AUTHORIZING THE EMPLOYMENT AND RETENTION OF REED
      SMITH LLP AS SPECIAL CORPORATE COUNSEL FOR THE DEBTORS AND
         DEBTORS IN POSSESSION EFFECTIVE AS OF THE PETITION DATE

                    Upon the application (the “Application”)2 of the above-captioned debtors and

debtors in possession (the “Debtors”) seeking authorization to retain and employ Reed Smith

LLP (“Reed Smith”) as special corporate counsel in these chapter 11 cases; and upon the

Kupietzky Declaration and the Supplemental Declaration of Moshe J. Kupietzky in support of

the Application [Docket No. 162] (together with the Kupietzky Declaration, the “Kupietzky

Declarations”), in support of the Application; and upon the Weiss Declaration in support of the

Application; and upon the Rule 2016 Statement that were submitted concurrently with the

Application; and the Court being satisfied based on the representations made in the Application,

the Kupietzky Declaration, the Weiss Declaration, and the Rule 2016 Statement that Reed Smith

neither represents nor holds any interest adverse to the Debtors or to the estates with respect to

1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
CarbonLite Holdings LLC (8957); CarbonLite Industries LLC (3596); CarbonLite P Holdings, LLC (8957);
CarbonLite P, LLC (5453); CarbonLite PI Holdings, LLC (8957); CarbonLite Pinnpack, LLC (8957); CarbonLite
Recycling Holdings LLC (8957); CarbonLite Recycling LLC (3727); CarbonLite Sub-Holdings, LLC (8957);
Pinnpack P, LLC (8322); and Pinnpack Packaging, LLC (9948). The address of the Debtors’ corporate headquarters
is 10250 Constellation Blvd., Los Angeles, CA 90067.
2
    Capitalized terms used but not defined herein shall have the meanings set forth in the Application.


DOCS_LA:336250.8
                   Case 21-10527-JTD      Doc 220     Filed 04/07/21    Page 2 of 4




the matters on which Reed Smith is to be employed, and that the employment of Reed Smith as

special corporate counsel to the Debtors is necessary and in the best interests of the Debtors and

their estates; and it appearing that the Court has jurisdiction to consider the Application; and it

appearing that due notice of the Application has been given and no further notice need be given;

and upon the proceedings before the Court; and after due deliberation and good and sufficient

cause appearing therefor;

                   IT IS HEREBY ORDERED THAT:

                   1.    The Application is GRANTED to the extent provided herein.

                   2.    Pursuant to sections 327(e) and 328(a) of the Bankruptcy Code, the

Debtors are authorized to retain and employ Reed Smith as special corporate counsel in these

chapter 11 cases, effective as of the Petition Date, pursuant to the terms set forth in the

Application as modified herein.

                   3.    Notwithstanding anything contained in the Application to the contrary, the

scope of services which Reed Smith is authorized to provide to the Debtors is limited to the

following:

                         a.      Providing Delaware corporate law advice.

                         b.      Counseling the Debtors’ Board, Board committees, and officers on

various non-bankruptcy, ordinary course matters, including Debtors’ transactions and

agreements with third parties.

                         c.      Providing non-bankruptcy advice to the Debtors in connection with

Debtors’ sales of assets, including providing non-bankruptcy assistance to the Debtors (i) in



                                                  2
DOCS_LA:336250.8
                   Case 21-10527-JTD    Doc 220     Filed 04/07/21    Page 3 of 4




connection with agreements of sale, completing various schedules and ancillary agreements and

(ii) with any required legal compliance (including Hart Scott Rodino) as may be required.

                         d.    Documenting Board and Board committee meetings and preparing

required governmental (non-bankruptcy related) filings.

                         e.    Assisting with non-bankruptcy corporate and transactional matters

that may arise in connection with the Debtors’ bankruptcy cases, including any non-bankruptcy

corporate law matters that may arise.

                   4.    Reed Smith shall be compensated for legal services rendered to the

Debtors and reasonable expenses incurred in connection therewith in accordance with sections

330 and 331 of the Bankruptcy Code, the Bankruptcy Rules, the Local Rules, and any other

orders of this Court.

                   5.    Reed Smith shall make a reasonable effort to comply with the U.S.

Trustee’s requests for information and additional disclosures as set forth in the U.S. Trustee

Guidelines in connection with the Application and any final fee application to be filed by Reed

Smith in these cases.

                   6.    Notwithstanding anything in the Application or the Kupietzky

Declarations to the contrary, Reed Smith shall seek reimbursement from the Debtors’ estates for

its engagement-related expenses at the firm’s actual cost paid.

                   7.    Notwithstanding anything in the Application or the Kupietzky

Declarations to the contrary, Reed Smith shall, to the extent that Reed Smith uses the services of

independent contractors, subcontractors, or employees of foreign affiliates or subsidiaries



                                                3
DOCS_LA:336250.8
                   Case 21-10527-JTD      Doc 220      Filed 04/07/21     Page 4 of 4




(collectively, the “Contractors”) in these cases, (i) pass through the cost of such Contractors to

the Debtors at the same rate that Reed Smith pays the Contractors; (ii) seek reimbursement for

actual costs only; (iii) ensure that the Contractors are subject to the same conflicts checks as

required for Reed Smith’s; and (iv) file with this Court disclosures pertaining to such use

required by Bankruptcy Rule 2014.

                   8.    Consistent with governing law, Reed Smith shall not receive payment

from the Debtors’ estates for any fees or costs arising from the defense of an objection to its fees

or expenses in the above-captioned cases.

                   9.    The Court shall retain jurisdiction over any disputes, if any, that may arise

in connection with this Order.




        Dated: April 7th, 2021                             JOHN T. DORSEY
        Wilmington, Delaware                               UNITED STATES BANKRUPTCY JUDGE



                                                   4
DOCS_LA:336250.8
